DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 7/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
2.	Applicant’s arguments, pages 8-9, filed on 08/20/2021, with respect to claim 1, have been fully considered but are not persuasive. 
	Applicant argues that Nammi fails to disclose or suggest at least the features of "redundantly transmitting messages from a first subset of the plurality of streams over at least two paths of the plurality of paths via the connection concurrently with non-redundantly transmitting messages from a second subset of the plurality of streams over at least one of the plurality of paths via the connection." The examiner respectfully disagrees.
	Regarding the argument, as presented in the Office Action, Nammi [0035-0039] the transmitter configured with multiple antennas for performing multi-antenna transmission technique that can significantly increase the data rates and reliability of a wireless communication system. Fig. 2 shows the transmitter performs the multi-

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1- 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. (US Pat. Pub. No. US 2014/0359153) hereinafter Heng, in view of Gallant et al. (US Pat. Pub No. US 2011/0099284), hereinafter Gallant, and further in view of Nammi et al. (US Pat. Pub No. US 2018/0324815), hereinafter Nammi.

Regarding Claim 1, Heng teaches a method comprising: receiving, at a packetization module (considered as a network interface for receiving, generating, and transcoding stream), messages in a plurality of streams having different requirements for at least one of robustness, reliability, priority, or service delay for the messages in the plurality of streams (Para. 0040] Fig. 5, a gateway device 304 includes input device interface for receiving and transcodes content [0023]. [Para. 0014-0017, 0019, 0023-0025, 0031-0033] Fig. 3, a gateway device 304 receives content such as video and audio in different content streams from content delivery network (CDN 302) in a streams A-D. Each of these streams may comprise a different version of the content, which may be ranked in order from the highest bit rates available to the lowest bit rates available at which each of these streams has been encoded, thereby prioritizing the streams according to bit rates (i.e., priority)). Fig. 3, The manifest file 310 list the streams such as stream A, stream B, stream C and stream D in their ranked order [0015]),
Accessing, at the packetization module, information indicating capacities of a plurality of paths, resources of the plurality of paths being pooled to form a connection between a first endpoint and a second endpoint ([Para. 0023, 0035-0038] Fig. 3, when the gateway device transmits the streams to the client devices, it may simultaneously distribute each stream over at least two channels (resources of the plurality of channels being pooled to form a connection between the gateway device and the client device). The gateway device may identify, for example, the channel 1 has a capacity of 53 mbps, channel 2 has a capacity of 40 mbps, and channel 3 has a capacity of 32 mbps. Thus, for channel 1, a total of 50 mbps is used to distribute stream A, stream B and stream D over channel 1, for channel 2, a total of 40 mbps is used to distribute stream A and stream C,  a total of 30 mbps is used from stream B, stream C, and stream D, in such a way the gateway device may maximize the capacity of each channel); and redundantly transmitting messages from a first subset of the plurality of streams over at least two paths of the plurality of paths via the connection ([Para. 0038] describe each stream is distributed over two channels (i.e., redundancy transmission, e.g., simultaneously distribute a stream in as many channels (plurality of paths) as is practicable and/or possible). [Para. 0030-0032, 0036-0038] the gateway selects a subset of plurality of streams for transmission over a plurality of channels to client device 306 (i.e., via the connection as shown in Fig. 3. For example, the gateway transmits messages from a subset of streams, stream A, stream B, and stream D of total 50 mbps over the channel 1 which has a capacity of 53 mbps. Thus, messages from streams may be redundantly transmitted over at least two of the channels), 
wherein the subset is selected based on the capacities of the plurality of paths and the different requirements for the messages ([Para. 0031-0032, 0035, 0038-0039] describe redundantly transmission (e.g., simultaneously distribute a stream (of messages) in as many channels, in which the selected streams to distribute over plurality of channels are based on the capacities and the corresponding required bit rates to achieve transmission reliability requirement). 
Heng does not disclose storing the messages in a plurality of buffers associated with the plurality of streams; and redundantly transmitting messages from a first subset of the plurality of streams over at least two paths of the plurality of paths via the connection concurrently with non-redundantly transmitting messages from a second 
Gallant teaches storing the messages in a plurality of buffers associated with the plurality of streams ([Para. 0021, 0024-0028, 0032] Fig. 2 shows one or more interface cards with one or more packet buffers 230 a, 230 b, and 230 c for managing data streams arriving at the network interface card (Fig. 1) by storing packet data into one or more packet buffers 230 a, 230 b, and 230 c based on data types).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Heng and Gallant to efficiently processing streams of packets and reducing dropped data.
The combination of Heng and Gallant does not disclose non-redundantly transmitting messages from a second subset of the plurality of streams over at least one of the plurality of paths via the connection.
Nammi teaches redundantly transmitting messages from a first subset of the plurality of streams over at least two paths of the plurality of paths via the connection concurrently with non-redundantly transmitting messages from a second subset of the plurality of streams over at least one of the plurality of paths via the connection. ([Para. 0035-0039] the transmitter configured with multiple antennas for performing multi-antenna transmission technique that can significantly increase the data rates and reliability of a wireless communication system. Fig. 2 shows the transmitter performs the multi-antenna transmission using 8 antenna ports. The antenna mapping in general, can be described as a mapping from the output of the data modulation to the 8 antenna 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Heng, Gallant and Nammi to improve the spectrum utilization for 5G networks.

Regarding Claim 2, the combination of Heng, Gallant and Nammi, specifically, Heng teaches wherein receiving the messages comprises receiving first messages in a first stream and second messages in a second stream ([Para. 0014, 0019] gateway device 304 receives streams (A, B, C, D) from CDN 302. Each of these streams may comprise a different version of the content, such as video and audio messages), and wherein the first stream is selected to be in the first subset based on requirements for the first stream, and the second streams is selected to be in the second subset based on requirements for the second stream  ([Para. 0023, 0030-0031] Fig. 3, selecting the 

Regarding Claim 11, Heng teaches an apparatus comprising: a plurality of buffers ([Para. 041] Fig. 5 show the gateway device includes various memory units for processing data ; a packetization module (Para. 0040] Fig. 5, a gateway device 304 includes input device interface for receiving and transcodes content [0023], configured to receive messages in a plurality of streams having a corresponding plurality of different requirements for at least one of robustness, reliability, priority, or service delay for the messages in the plurality of streams ([Para. 0014-0017, 0019, 0023-0025, 0031-0033] Fig. 3, a gateway device 304 receives content such as video and audio in different content streams from content delivery network (CDN) (e.g., shown in FIG. 2 as stream 1, stream 2, stream 3, and stream 4). Each of these streams may comprise a different version of the content, which may be ranked in order from the highest bit rates available to the lowest bit rates available at which each of these streams has been encoded, thereby prioritizing the streams according to bit rates (i.e., priority)). Fig. 3, The manifest file 310 list the streams such as stream A, stream B, stream C and stream D in their ranked order [0015]), and access information indicating capacities of a 
and a transmitter ([Para. 045] Fig. 5 show the gateway device includes network interface for transmission) to redundantly transmit messages from a first subset of the plurality of streams over at least two of the plurality of paths via the connection ([Para. 0038] describe each stream is distributed over two channels (i.e., redundancy transmission, e.g., simultaneously distribute a stream in as many channels (plurality of paths) as is practicable and/or possible). [Para. 0030-0032, 0036-0038] the gateway selects a subset of plurality of streams for transmission over a plurality of channels to client device 306 (i.e., via the connection as shown in Fig. 3. For example, the gateway transmits messages from a subset of streams stream A, stream B, and stream D of total 50 mbps over the channel 1 which has a capacity of 53 mbps, and transmits messages from stream A and stream C over the channel 2 which has a capacity of 40 mbps. Thus, 
Heng does not disclose a plurality of buffers to store the messages received in the plurality of streams, and a transmitter to non-redundantly transmitting messages from a second subset of the plurality of streams over at least one of the plurality of paths via the connection concurrently with transmission of the messages from the first subset.
Gallant teaches a plurality of buffers to store the messages received in the plurality of streams ([Para. 0021, 0024-0028, 0032] Fig. 2 shows one or more interface cards with one or more packet buffers 230 a, 230 b, and 230 c for managing data streams arriving at the network interface card (Fig. 1) by storing packet data into one or more packet buffers 230 a, 230 b, and 230 c based on data types).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Heng and Gallant to efficiently processing streams of packets and reducing dropped data.
 non-redundantly transmitting messages from a second subset of the plurality of streams over at least one of the plurality of paths via the connection.
Nammi teaches a transmitter to non-redundantly transmitting messages from a second subset of the plurality of streams over at least one of the plurality of paths via the connection concurrently with transmission of the messages from the first subset. ([Para. 0035-0039] the transmitter configured with multiple antennas for performing multi-antenna transmission technique that can significantly increase the data rates and reliability of a wireless communication system. Fig. 2 shows the transmitter performs the multi-antenna transmission using 8 antenna ports. The antenna mapping in general, can be described as a mapping from the output of the data modulation to the 8 antenna ports. Fig. 3 shows the multiple antenna techniques, the incoming data can be split into several parallel streams transmitted through 8 antennas. For example, four antennas transmit same content or information (ABC, ABC, ABC and ABC) to the user equipment as rank-1 (i.e., redundantly transmitting messages from a first subset of the plurality of streams over at least two paths of the plurality of paths via the connection concurrently), and other four antennas transmit different pieces of information (ABC, DEF, GHI, and JKL) are transmitted in parallel simultaneously (i.e., non-redundantly transmitting messages from a second subset of the plurality of streams over at least two paths of the plurality of paths via the connection concurrently). [Para. 0046] wherein the rank is the number of different transmission data streams transmitted in parallel, or concurrently via the multiple antennas as shown in Figs. 2 and 3). 


Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.

6.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heng, in view of Gallant and Nammi as applied to claims 1 and 12 respectively above, and further in view of Yu et al. (US Pat. Pub No. US 2018/0324642), hereinafter Yu.

Regarding Claim 3, the combination of Heng, Gallant and Nammi does not disclose wherein redundantly transmitting the messages from the subset comprises duplicating the first messages in packets scheduled for transmission over the plurality of paths.
Yu teaches wherein redundantly transmitting the messages from the first subset comprises duplicating the first messages in packets scheduled for transmission over the plurality of paths ([Para. 0160, 0185] Fig. 4, describe the transmitting device with transmitter 1120 (Fig. 11)  may generate duplicating packets and transmit duplicating packets to the receiving device.  Fig. 6A, the base station transmits message indicating to UE that sets of copied packets are to be transmitted (scheduling for packets transmission) and indicating to begin duplicating packets. [Para. 0133- 0135, 0159] Fig. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of efficiency and reliability communication from Heng, Gallant and Nammi and duplicating packets for transmission from Yu to improve the reliability of communications.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.

7.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heng in view of Gallant, Nammi and Yu as applied to claims 3 and 13 respectively above, and further in view of John Dielissen (US Pat. Pub No. US 2008/0043757), hereinafter Dielissen.

Regarding Claim 4, the combination of Heng, Gallant, Nammi and Yu, specifically, Heng teaches wherein redundantly transmitting the messages from the first subset ([Para. 0038] describe each stream is distributed over two channels (i.e., redundancy transmission, e.g., simultaneously distribute a stream in as many channels (plurality of paths) as is practicable and/or possible), wherein the portion of the second messages is selected based on the capacities of the plurality of paths ([Para. 0031-0032, 0038-0039] describe redundantly transmission (e.g., simultaneously distribute a 
The combination of Heng, Gallant, Nammi does not disclose wherein redundantly transmitting the messages from the first subset comprises adding a portion of the second messages to the packets including the duplicated first messages, comprises adding a portion of the second messages to the packets including the first messages.
Yu teaches wherein redundantly transmitting the messages from the first subset including the duplicated first messages ([Para. 0134] Fig. 2, base station transmits duplicated information including original packet and a duplicated packet (a copy of the original packet) redundantly using communication links 220 and 225 to UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of efficiency and reliability communication from Heng, Gallant and Nammi and duplicating packets for transmission from Yu to improve the reliability of communications.
 The combination of Heng, Gallant, Nammi and Yu does not disclose adding a portion of the second messages to the packets including the duplicated first messages.
Dielissen teaches comprises adding a portion of the second messages to the packets including the first messages ([Para. 0009-0013] Fig. 5 show packetization of multiple messages into one single packet, where multiple messages may be contained in the payload of a packet if the payload is sufficiently large). 


Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.

8.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heng in view of Gallant, Nammi and Yu as applied to claims 3 and 13 respectively above, and further in view of Varotto et al. (US Pat. Pub No. US 2010/0113079), hereinafter Varotto.

Regarding Claim 5, the combination of Heng, Gallant, Nammi and Yu does not disclose initiating a timer in response to receiving one of the first messages.
 Varotto teaches initiating a timer in response to receiving one of the first messages ([Para. 0022] describe a communication unit, in response to receiving a broadcast message (i.e., one of the first messages) on a broadcast communication channel (step 304), initiates a timer (in step 308)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Heng, Yu, 

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.

9.	Claims 6-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heng in view of Gallant, Nammi, Yu and Varotto as applied to claims 5 and 15 respectively above and further in view of Dielissen.

Regarding Claim 6, the combination of Heng, Gallant, Nammi, Yu and Varotto, specifically, Heng teaches receiving the at least one second message in the second stream ([Para. 0025, 0036-0039] Fig. 3, a gateway device 304 receives multimedia content [0003, 0014] redundantly in a plurality of streams from CDN 302 (i.e., at least one multimedia message including the duplicated multimedia message in one of stream), and redundantly transmits message to client devices 306). 
The combination of Heng, Gallant, Nammi, Yu and Varotto does not disclose adding at least one second message to the packets including the duplicated first messages in response to receiving the at least one second message in the second stream.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Heng, Gallant, Nammi, Yu, Varotto and Dielissen to improve the resource utilization and reduce latency.

Regarding Claim 7, the combination of Heng, Gallant, Nammi, Yu, Varotto and Dielissen, specifically, Heng teaches transmitting the packets over the plurality of paths in response to the packets reaching the capacities of the plurality of paths ([Para. 0023, 0037-0038] describe the gateway may simultaneously distribute each stream over at least two channels in such a way that the streams are reaching the capacity of each of the plurality of channels. For channel 1, which has a capacity of 53 mbps, a total of 50 mbps is used from stream A, stream B, and stream D. For channel 2, which has a capacity of 40 mbps, a total of 40 mbps is used from stream A and stream C. For channel 3, which has a capacity of 32 mbps, a total of 30 mbps is used from stream B, stream C, and stream D). 

Regarding Claim 8, Heng does not disclose transmitting the packets over the plurality of paths in response to expiration of timer.
Yu teaches transmitting the packets over the plurality of paths ([Para. 0133- 0135, 0159] Fig. 2, may transmit the original packet and the duplicate packet to the receiving device using two different logical channels over the multiple paths to improve link reliability). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of efficiency and reliability communication from Heng, Gallant and Nammi and duplicating packets for transmission from Yu to improve the reliability of communications.
The combination of Heng, Gallant, Nammi, Yu does not disclose transmitting the packets in response to expiration of the timer.
Varotto further teaches transmitting the packets in response to expiration of the timer (Para. 0023] once the timer is expired in step 310, the communication unit transmit a request message). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Heng, Gallant, Nammi, Yu, Varotto and Dielissen to improve the resource utilization and reduce latency.

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.

10.	Claims 10, 20, 26-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Heng in view of Gallant, and Nammi as applied to claims 1 and 11 respectively above, and further in view of Baron et al. (US Pat. Pub No. US 2009/0316719), hereinafter Baron.

Regarding Claim 10, the combination of Heng, Gallant, and Nammi, specifically, Heng teaches transmitting packets including messages in the plurality of streams over the plurality of paths ([Para. 0023, 0037-0038] describe the gateway may simultaneously distribute each stream over at least two channels in such a way that the streams are reaching the capacity of each of the plurality of channels).
The combination of Heng, Gallant and Nammi does not disclose applying at a congestion controller for the packetization module, at least one congestion window to the messages in the plurality of buffers, wherein the at least one congestion window is modified based on acknowledgment feedback received in response to transmitting packets including messages in the plurality of streams over the plurality of paths.



Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Regarding Claim 26, the combination of Heng, Gallant, and Nammi does not disclose assigning each of the plurality of streams to a corresponding one of the plurality of buffers and applying a plurality of congestion windows to the plurality of buffers.
Baron teaches assigning each of the plurality of streams to a corresponding one of the plurality of buffers ([Para. 0192-0193] Fig. 6 shows two data streams (stream IDs 1 and 2) associated with two TCP session characterized by its source and destination IP addresses. [Para. 0084, 0316] describes each data stream enable a local buffer for storing frame. The PEP buffering mechanism applying buffer memory per stream for storing TCP packets), wherein applying the at least one congestion window to the messages in the plurality of buffers comprises: applying a plurality of congestion windows to the plurality of buffers ([Para. 0019, 361, 0368-0369] describe perform an end-to-end congestion control for the TCP streams with a congestion window specifying a value of the current window sent from the server in a TCP packet addressed to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Heng, Gallant, Nammi, and Baron to improve data stream transmission in a communications network [0029].

Regarding Claim 27, the combination of Heng, Gallant, and Nammi does not disclose independently modifying sizes of the plurality of congestion windows based on the feedback.
Baron further teaches independently modifying sizes of the plurality of congestion windows based on the feedback ([Para. 0369-0371] describe managing the transmission congestion by the TCP control algorithms that manages the sending throughput rate of the server by manipulating a congestion window (modifying the CWND) which restricts the number of unacknowledged bytes. The congestion window (CWND) increases by 1 of the maximum segment size (MSS) after each reception of an acknowledgment (based on the feedback)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Heng, Gallant, 

Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 26.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 27.

11.	Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Heng in view of Gallant, Nammi, and Baron as applied to claims 10 and 20 respectively above, and further in view of Agarwal et al. (US Pat. Pub No. US 2017/0264549), hereinafter Agarwal.

Regarding Claim 28, the combination of Heng, Gallant, and Nammi does not disclose wherein applying the at least one congestion window to the messages in the plurality of buffers comprises: implementing a single congestion window per path and creating a plurality of virtual congestion windows for the plurality of streams; and using the plurality of virtual congestion windows to provide a higher transmission priority to at least one of the plurality of streams.
Baron teaches wherein applying the at least one congestion window to the messages in the plurality of buffers comprises: implementing a single congestion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Heng, Gallant, Nammi, and Baron to improve data stream transmission in a communications network [0029].
The combination of Heng, Gallant, Nammi, and Baron does not disclose creating a plurality of virtual congestion windows for the plurality of streams; and using the plurality of virtual congestion windows to provide a higher transmission priority to at least one of the plurality of streams.
Examiner notes, the claims do not specifically describes and define what a virtual congestion window is. Given claim limitations their broadest reasonable interpretation consistent with the specification. See MPEP §2111.01. The examiner considers that any congestion control algorithm computes congestion windows in a virtual switch by a software module as a virtual congestion window. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Heng, Gallant, Nammi, Baron and Agarwal to improve congestion control in a virtual switch [0043].

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190109635, Buer et al., disclose beamfomer for end-to-end beaforming communications system.

US 20180070126, Martel et al., disclose System and method for scalable physical layer flow of packetized media streams.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413